Title: To Benjamin Franklin from Henricus Godet, 2 July 1778
From: Godet, Henricus
To: Franklin, Benjamin


Sir
Amsterdam July 2d. 1778
Upon my arrival in town I was applyed to by one David Welch, Who Says he was Second Lieutenant on board the Lexington Capt. Henry Johnson, and which was taken by a Kings Cutter the Lurt [Alert] Capt. Bazely and Carryed to Plymouth and putt into Mill prison, and Fortunately made his Escape out of Goal; and is now as you may reasonably Suppose, be in Want of Necessarys for Support. I pray you would take Such Steps as you may Judge Necessary; Should you think Necessary and prudent, I will Supply him and procure him a passage to any part of france that you may think most Convenient or will please to order; I am in Short Loath to Act in any Such Cases Without your agreeable orders; if Necessary I pray you would adress to Messrs. Reinhold Lappenberg & Schmieman, Merchants in Amsterdam Who are Wellwishers to your Cause; and in my Absence will do the Needfull. In Expectation of your Speedy answer, I have the Honour to be Sir Your most Obedient Humble Servant
Henrs. Godet
 
Addressed: A Monsieur / Monsr. B. Franklin / a / Passi
Endorsed: Henry Godet abt Lieut Welsh
Notations in different hands: Amsterdam 2. juillet 1778. / A Mr. LeNeutre Ngt [Négotiant] rue du petit Lyön
